Citation Nr: 1219177	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  04-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bowel disability, to include as secondary to service-connected degenerative changes of the thoracolumbar spine.

2.  Entitlement to service connection for a bladder disability, to include as secondary to service-connected degenerative changes of the thoracolumbar spine.

3.  Entitlement to service connection for a bilateral neurologic disability of the lower extremities, other than left L5-S1 radiculopathy, to include as secondary to service-connected degenerative changes of the thoracolumbar spine.

4.  Entitlement to an increased rating for degenerative changes of the thoracolumbar spine, currently rated 40 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for bowel and bladder incontinence and bilateral lower extremity diabetic peripheral neuropathy and denied entitlement to an increased rating in excess of 40 percent for degenerative changes of the thoracolumbar spine.  The RO also granted service connection for left L5-S1 radiculopathy and assigned an initial 10 percent disability rating, effective September 23, 2002.  This determination is also on appeal.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Columbia, South Carolina.

In a February 2004 decision, a Decision Review Officer assigned an effective date of March 15, 2002 for the grant of service connection for left L5-S1 radiculopathy.

The Veteran testified before the undersigned at an August 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In October 2010, the Board remanded the service connection and increased rating issues for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its October 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for VA examinations to determine the etiology of his current bowel and bladder disabilities and bilateral neurologic disability of the lower extremities other than left L5-S1 radiculopathy.  As for the bladder and neurologic disabilities, the examiners were instructed to opine as to whether the disabilities had their onset in service, were related to a disease or injury in service, or were caused or aggravated by the service-connected degenerative changes of the thoracolumbar spine.

The Veteran was afforded VA examinations for bowel, bladder, and neurologic disabilities in November 2010.  He was diagnosed as having bowel and bladder incontinence and bilateral peripheral neuropathy of the lower extremities.  

The November 2010 examiner did not provide any specific opinions as to whether the current bowel and bladder disabilities and bilateral neurologic disability of the lower extremities had their onset in service or were otherwise directly related to a disease or injury in service.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Further, to the extent that opinions were provided as to whether a relationship existed between the currently diagnosed bowel and bladder incontinence and bilateral peripheral neuropathy of the lower extremities and the service-connected degenerative changes of the thoracolumbar spine, the opinions were limited to whether the disabilities were "caused" by the service-connected low back disability. However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinions were provided as to any possible aggravation.  38 C.F.R. § 3.310 (2011).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, and 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed throughout the entire appeals period and he contends that he is unable to work due to his service-connected low back disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Furthermore, in a January 2012 letter, the Veteran raised the issue of whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include as secondary to service-connected degenerative changes of the thoracolumbar spine.  This claim has not yet been adjudicated and the unadjudicated claim as well as the service connection and increased rating claims currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Holland v. Brown, 6 Vet. App. 443, 446 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002 and Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In January 2012, the Veteran submitted a letter dated in October 2011 from a physician at the VA Medical Center in Tampa, Florida (VAMC Tampa).  The letter indicates that he may have received treatment for his service-connected low back disability at that facility.  The most recent treatment records among the Veteran's paperless records in the Virtual VA system are from the VA Medical Center in Columbia, South Carolina (VAMC Columbia) and are dated in June 2011.  There are no treatment records from VAMC Tampa in the Veteran's claims file or among his paperless records.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the petition to reopen a claim for service connection for a psychiatric disability, to include as secondary to service-connected degenerative changes of the thoracolumbar spine.  This issue should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.
 
2.  Obtain and associate with the claims file all records of the Veteran's treatment for bowel, bladder, and low back disabilities and neurologic disabilities of the lower extremities from VAMC Columbia from June 2011 to the present, from VAMC Tampa, and from any other sufficiently identified VA facility.   

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the November 2010 VA examinations to review the claims file, including this remand, and provide opinions as to the etiology of the Veteran's current bowel and bladder disabilities and bilateral neurologic disability of the lower extremities, other than left L5-S1 radiculopathy.

The opinion provider should answer all of the following questions as definitively as possible:

(a)  Did the Veteran's current bowel disability (any bowel disability diagnosed since May 2002) clearly and unmistakably pre-exist service and, if so, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?

(b)  If the Veteran's current bowel disability (any bowel disability diagnosed since May 2002) did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that the current bowel disability (any bowel disability diagnosed since May 2002) had its onset in service, is related to the Veteran's gastrointestinal problems in service, is related to his back injuries in service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bladder disability (any bladder disability diagnosed since May 2002) had its onset in service, is related to his back injuries in service, or is otherwise the result of a disease or injury in service?

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral neurologic disability of the lower extremities other than left L5-S1 radiculopathy (any such disability diagnosed since May 2002) had its onset in service, is related to his back injuries in service, is related to his neurologic symptoms in service, or is otherwise the result of a disease or injury in service?

(e)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bowel disability, bladder disability, and bilateral neurologic disability of the lower extremities other than left L5-S1 radiculopathy  (any such disabilities diagnosed since May 2002) were either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected degenerative changes of the thoracolumbar spine and/or medications taken for that disability?

The opinion provider should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the bowel, bladder, and/or neurologic disability prior to the aggravation.

(f)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative changes of the thoracolumbar spine and left L5-S1 radiculopathy) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The opinion provider should also report whether his or her opinion would change if psychiatric, bowel, bladder, and/or a bilateral neurologic disability of the lower extremities other than left L5-S1 radiculopathy were considered service-connected disabilities.

The opinion provider is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.  

In formulating the above requested opinions, the opinion provider must specifically acknowledge and discuss the significance, if any, of the Veteran's gastrointestinal problems prior to service and his gastrointestinal, neurologic, and back problems in service.

The opinion provider must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for bowel or bladder problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, the opinion provider must provide a reason for doing so.

If the November 2010 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded new VA examinations to obtain the necessary opinions.

4.  The AOJ should review the opinions/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If, after completion of instructions 1 through 4 above, there are any periods since March 2001 that the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


